*791SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-Appellant Daniel Spychalsky, pro se, appeals from a judgment of the United States District Court for the Eastern District of New York (Denis R. Hurley, Judge) entered September 2, 2003, granting defendants-appellees’ motion for summary judgment and dismissing Spychalsky’s complaint. We assume familiarity with the underlying facts, the procedural history of the case, and the issues that have been raised for appellate review and affirm for substantially the reasons stated by the District Court in its August 29, 2003 Memorandum and Order. See Spychalsky v. Sullivan, No. 2:01cv0958, 2003 WL 22071602 (E.D.N.Y. Aug. 29, 2003).